Title: To Thomas Jefferson from Sally Palmer, 30 January 1804
From: Palmer, Sally
To: Jefferson, Thomas


               
                  Honered Sir 
                  Hudson 30th january 1804
               
               I pray you will pardon the boldness And pitty the Distressis of a poor disconsolate Widdow left a lone with three small Children And have nothing to support my self and them But my own labour the inhuman phizition That attendid my husdband in his sickness Has siesed my furniture and will expose it for sail Unless I Can procure money anugh to defray His Chargis hear I am a lone woman not A relative to apploy to in my distress and what Method to take to save what littel property I have Got I know not I ther fore take the boldness to seek for mercy at your hands hoping your Honner will pitty my afflictions and send me A small sum of money to relieve my present Distress and I hope the supream giver of all things will reward you for the kindness you will Do me and my fervent prayrs shall be raisd to heavin Continuly for your long life and Prosperity
               Your Honners Humble servt
               
                  Sally Palmer 
               
             